DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 06/21/22. 
Claims 1, 7-8, 14-15, 17, and 20 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note:
Previously made rejection under 35 U.S.C. 112 has been withdrawn in this office action in light of the amendments made to previously presented claims.
Regarding independent claims 1, 8 and 15, it seems the last two amended claim limitations are missing steps in between. For instance, in claim 1: “determining, by the watch-time variability unit, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account-stream characteristic for use in determining account credential sharing; and providing, by the watch-time variability unit, an indication of account credential sharing to limit activity on the defined account by imposing account restrictions” is missing the step of “normalizing” which is discussed in dependent claim 2 and in independent claim 8 and the fraud detection step in claim 7 for the next step to flow, which is imposing restrictions on the account and/ or deleting the account. 
In fact, the specification does not support the “disorder” as being enough to restrict or delete the account. For instance, specification in [0039] shows “A viewing pattern may be represented as a viewing distribution for the account. In implementations, the viewing distribution may be generated by dividing the week into time bins and then summing the total time spent consuming content during each time bin for a defined analysis period. In implementations, the time bin is thirty (30) minutes (in view of the convention of shows being 30 minutes or multiples thereof). The total time spent in each time bin is then normalized by dividing by the accounts total content consumption over the defined analysis period. This provides an estimate of the accounts viewing probability distribution. [0059]: In general, a method for determining watch-time variability includes obtaining, from a plurality of streaming devices, account and streaming data for all streams viewed on an account using an account credential, generating, by a watch-time variability unit, a viewing probability distribution for the account, generating, by the watch-time variability unit, an account entropy based on the viewing probability distribution, grouping, by the watch-time variability unit, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility to indicate account credential sharing, generating, by the watch- time variability unit, a group entropy for each of the two or more groups, determining, by the watch-time variability unit, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account-stream characteristic, and providing, by the watch-time variability unit, an indication of account credential sharing to limit activity on the account. In implementations, the method includes determining, by the watch-time variability unit, a total amount of content streamed in a defined analysis period, determining, by the watch- time variability unit, an amount of content streamed in a defined time bin during a defined recurring interval for the defined analysis period, and normalizing, by the watch-time variability unit, the amount of content streamed in each defined time bin by the total amount of content streamed to generate the viewing probability distribution. In implementations, the account- stream characteristic uses streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of single household localization…..determining, by the watch-time variability unit, the weight based on a watch-time for the streams in each group divided by the total amount of watch-time for all streams. In implementations, the method includes obtaining, by a fraud detection unit, fraud detection factors related to the account including the watch-time variability, and providing, by the fraud detection unit, an indication of account credential sharing to limit activity on the account. Also, see [0058]: [0058]   The method 8000 includes determining 8300 an account fraud indicator. In implementations, each fraud factor including the watch-time variability may be assigned a weight based on reliability, accuracy, correctness, and the like. A probability of account fraud, i.e. the account fraud indicator, may then be based on the weighted fraud factors, which may lead to imposition of account restrictions or account termination. Including the two missing steps in the independent claims will make the claim scope clearer and easier to follow in light of the specification.
Regarding the 101 rejection, applicants may want to include “by the computer” or something similar to claim 1 for each of the claim limitations in the body of independent claims 8 and 15 to make it clear that the claims are being performed by a computer. 
The above recommendations are simply to help promote compact prosecution. Applicants are welcome to call the examiner to discuss the case further. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 and 14 is/are directed to a non-transitory computer readable storage medium which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 8-13 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-20 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claims 1 and 8 are directed to an abstract idea, as evidenced by claim limitations “obtaining, account and streaming data for all streams viewed on each of the plurality of streaming devices using the defined account and using an account credential associated with the defined account, wherein the service provider provides the defined account for streaming access via the defined account and the account credential; generating, a viewing probability distribution for the defined account for use in determining account credential sharing; generating, an account entropy based on the viewing probability distribution for use in determining account credential sharing; grouping, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility in determining account credential sharing; generating, a group entropy for each of the two or more groups for use in determining account credential sharing; determining, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account- stream characteristic for use in determining account credential sharing; providing, an indication of account credential sharing to limit activity on the defined account by imposing account restrictions” in claim 1, 
And as evidenced by claim limitations “determining a total amount of content streamed in a defined analysis period on an account with an account credential, wherein the defined analysis period includes repeatable periods and wherein a service provider provides the account for streaming access via the account and the account credential; binning the total amount of content streamed into bins within the repeatable periods; generating a viewing probability distribution for the account based on normalized amount of content streamed per each bin for use in identifying credential sharing; generating a total entropy for the account based on the viewing probability distribution for use in identifying credential sharing; segmenting the content streamed into two or more groups, wherein segmentation uses characteristics of the content streamed which have a probabilistic utility in identifying credential sharing; generating a group entropy for each of the two or more groups for use in identifying credential sharing; determining a watch-time variability based on the total entropy and each group entropy for use in identifying credential sharing, wherein the watch-time variability measures the information gain when the two or more groups are disassociated as a result of segmentation using the characteristic; and indicating a presence of credential sharing to limit activity by imposing restrictions on the account based on the watch-time variability and other fraud factors” in claim 8. 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by a user from a different location or device while using a streaming service and performing account or credential sharing (see specification [0002]). Detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “from a plurality of streaming devices, by the watch-time variability unit, a credential sharing detection system comprising: an Internet Protocol (IP) server configured to, a processor, in cooperation with the IP server, and connected to a tangible medium with instructions, the processor configured to execute the instructions to:, A computer implemented method for determining watch-time variability for a defined account, the program instructions executable by a computer to cause the computer to perform a method comprising: A computer implemented method for determining credential sharing, the method comprising: A credential sharing detection system comprising: an Internet Protocol (IP) server configured to”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly, dependent claims 2-7, 9-13, 14, and 16-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recite “wherein the account-stream characteristic uses streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of single household localization”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-13, 14, and 16-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “from a plurality of streaming devices, by the watch-time variability unit, a credential sharing detection system comprising: an Internet Protocol (IP) server configured to, a processor, in cooperation with the IP server, and connected to a tangible medium with instructions, the processor configured to execute the instructions to:, A computer implemented method for determining watch-time variability for a defined account, the program instructions executable by a computer to cause the computer to perform a method comprising: A computer implemented method for determining credential sharing, the method comprising: A credential sharing detection system comprising: an Internet Protocol (IP) server configured to” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0031]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-13, 14, and 16-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-13, 14, and 16-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
			
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8-10, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein; Wayne D. et al. (US 10,080,047), further in view of Pang; Jeffrey et al. (US 2015/0333986) and (US 2017/0006314) Danovitz et al. 

As per claims 1 and 15: Lonstein shows:
	A computer implemented method for determining watch-time variability for a defined account, the method comprising (col. 9, lines 31 – col. 10, lines 22):
	A credential sharing detection system comprising (col. 9, lines 31 – col. 10, lines 22):
	an Internet Protocol (IP) server configured to obtain from a plurality of streaming devices account and streaming data for streams viewed on an account using an account credential, a service provider associated with the IP server providing the account for streaming access via the account and the account credential 
	Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses credential and user account association verification;
	a processor, in cooperation with the IP server, and connected to a tangible medium with instructions, the processor configured to execute the instructions to (Lonstein: col. 4, lines 37-67, col. 9, lines 31 – col. 10, lines 22):
	determining watch-time variability (Lonstein shows: col. 3, lines 45-58: billions of viewers where each live video stream, pirate and/or viewer is given individual interaction and remediation; the ability to interact and remediate viewers of live video streams; the ability to scan, monitor and document social media, forums and blogs for credential sharing (“access-fraud”) and to hold accountable would-be participants in credential selling and/or sharing; and the ability to monetize illegal streamers and viewers of digital content and/or educate, re-direct, divert and/or convert those streamers and viewers into paid or otherwise legal subscribers/consumers by providing a website, application or other virtual or physical legal access portal for content address link to an authorized version of the video streaming content), the method comprising:
Regarding the claim limitation below:
obtaining, from a plurality of streaming devices by a service provider, account and streaming data for all streams viewed on each of the plurality of streaming devices using the defined account and using an account credential associated with the defined account, wherein the service provider provides the defined account for streaming access via the defined account and the account credential 
Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses credential and user account association verification
Even though Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find account credential sharing by monitoring behavior patterns online. However, Lonstein does not explicitly show “viewed on each of the plurality of streaming devices using the defined account”, since Lonstein does not explicitly show how the credential sharing is tracked across the various devices in enough detail to show the above limitation. 
	Reference Danovitz shows “viewed on each of the plurality of streaming devices using the defined account” at least in [0044]: to comply with applicable content rights related to copying and transmitting media content items stored in a cloud storage system, access to the stored media content items may be restricted based on user account data indicating, for each user account, which media content items a user has selected for recording at one or more of the user's local media devices. [0058]: The user accounts may, for example, be created and managed by a service provider system 204, and each user account may be associated with one or more media devices 108 (e.g., based on a user account login at the media devices). [0070]: In one embodiment, each media device 108 may be associated with one or more user accounts that enable a service provider system 204 to track media content items scheduled for recording by particular users, to manage storage of uploaded media content items for each user account, and to manage access to media content items across user devices, among other features. In an embodiment, a service provider system 204 may include a control panel module 302, a network scheduler module 304, an upload management module 306, subscription/recording metadata 308, a device and account provisioning module 310, a streaming and hosting module 312, and a storage and transcoding module 314.
Reference Lonstein and Reference Danovitz are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Danovitz, particularly see [0044], [0058], [0070]: associating user account or user profiles with multiple user devices, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system to manage storage and access to media content items across users' media devices, a cloud-based media content management system may enable a number of additional features that are not traditionally possible with standalone media devices. For example, a cloud-based media content management system as described herein may enable users to easily upgrade or replace media devices without losing access to previously recorded media content items, to concurrently record more media content items than there are physical tuners available to a user, to store recordings of more media content than a user has local storage to accommodate, and to automatically adjust recording start and end times to accommodate changes in program airing schedules, among other features as taught by Reference Danovitz (see at least in [0045]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Danovitz, the results of the combination were predictable (MPEP 2143 A); 
Reference Lonstein and Danovitz shows:
Regarding the claim limitations below:
“generating, by a watch-time variability unit, a viewing probability distribution for the defined account for use in determining account credential sharing; 
generating, by the watch-time variability unit, an account entropy based on the viewing probability distribution for use in determining account credential sharing”
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61). Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses credential and user account association verification. Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
Reference Lonstein, Danovitz and Pang shows:
Regarding the claim limitations below:
grouping, by the watch-time variability unit, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility in determining account credential sharing 
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A); 
Reference Lonstein, Danovitz and Pang shows:
Regarding the claim limitations below:
“generating, by the watch-time variability unit, a group entropy for each of the two or more groups for use in determining account credential sharing” 
“group entropy” is described in applicants specification at least in [0034] as an account entropy is determined based on the account viewing probability distribution. Stream segmentation is then applied to generate multiple stream groupings and determine the effect on the account entropy, where stream segmentation divides the content using different content attributes. In an implementation, stream segmentation is based on the IP addresses and streaming devices information. A stream group entropy is determined for each stream group.
In light of this description, Lonstein shows “group entropy” in col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; 
Reference Lonstein, Danovitz and Pang shows:
Regarding the claim limitations below:
“determining, by the watch-time variability unit, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account- stream characteristic for use in determining account credential sharing” 
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “variability measures the increase in disorder when the two or more groups are unrelated”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, [0052]: the computer system 300 computes the following statistical measures to summarize the flow-level features for whole sessions: mean, standard deviation, minimum, maximum, 25th percentile, median (50th percentile), and 75.sup.th percentile. [0048]: For continuous quantification of user video engagement, the computer system 300 utilizes a continuous variable representing the fraction of video download completion. FIG. 5 is graph 500 that shows the cumulative distribution function (CDF) of video download completion according to an embodiment.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A); and 
Reference Lonstein, Danovitz and Pang shows:
providing, by the watch-time variability unit, an indication of account credential sharing to limit activity on the defined account by imposing account restrictions 
Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams. However, Lonstein does not show “imposing account restrictions”.
However, Danovitz shows “imposing account restrictions” at least in [0217]: At block 906, in response to the request, it is determined whether the user account has access to play the media content item. [0251]: As another example, a deletion policy may be based on a setting configured by a content provider and/or operator of an operator headend. In one embodiment, if conflicting deletion policies are specified by both of the content provider and a headend operator, then either the most restrictive or most liberal policy may be selected, depending on a particular implementation.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Danovitz, particularly see [0044], [0058], [0070]: associating user account or user profiles with multiple user devices, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system to manage storage and access to media content items across users' media devices, a cloud-based media content management system may enable a number of additional features that are not traditionally possible with standalone media devices. For example, a cloud-based media content management system as described herein may enable users to easily upgrade or replace media devices without losing access to previously recorded media content items, to concurrently record more media content items than there are physical tuners available to a user, to store recordings of more media content than a user has local storage to accommodate, and to automatically adjust recording start and end times to accommodate changes in program airing schedules, among other features as taught by Reference Danovitz (see at least in [0045]) so that the process of streaming content analytics can be made more efficient and effective. 

As per claim 8: Reference Lonstein, Danovitz and Pang shows:
A computer implemented method for determining credential sharing, the method comprising (Lonstein shows: col. 3, lines 45-58: billions of viewers where each live video stream, pirate and/or viewer is given individual interaction and remediation; the ability to interact and remediate viewers of live video streams; the ability to scan, monitor and document social media, forums and blogs for credential sharing (“access-fraud”) and to hold accountable would-be participants in credential selling and/or sharing; and the ability to monetize illegal streamers and viewers of digital content and/or educate, re-direct, divert and/or convert those streamers and viewers into paid or otherwise legal subscribers/consumers by providing a website, application or other virtual or physical legal access portal for content address link to an authorized version of the video streaming content):
determining a total amount of content streamed in a defined analysis period on an account with an account credential, wherein the defined analysis period includes repeatable periods and wherein a service provider provides the account for streaming access via the account and the account credential (Lonstein shows: col. 6, lines 10-17: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. Col. 6, lines 19-25: automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums); 
binning the total amount of content streamed into bins within the repeatable periods (Lonstein shows: col. 3, lines 45-58: billions of viewers where each live video stream, pirate and/or viewer is given individual interaction and remediation; the ability to interact and remediate viewers of live video streams; the ability to scan, monitor and document social media, forums and blogs for credential sharing (“access-fraud”) and to hold accountable would-be participants in credential selling and/or sharing; and the ability to monetize illegal streamers and viewers of digital content and/or educate, re-direct, divert and/or convert those streamers and viewers into paid or otherwise legal subscribers/consumers by providing a website, application or other virtual or physical legal access portal for content address link to an authorized version of the video streaming content. Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers.); 
Regarding the claim limitations below:
“generating a viewing probability distribution for the account based on normalized amount of content streamed per each bin for use in identifying credential sharing”
Even though Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “credential sharing” by monitoring behavior patterns online.  Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
References Lonstein and Pang show:
generating a total entropy for the account based on the viewing probability distribution for use in identifying credential sharing (“group entropy” is described in applicants specification at least in [0034] as an account entropy is determined based on the account viewing probability distribution. Stream segmentation is then applied to generate multiple stream groupings and determine the effect on the account entropy, where stream segmentation divides the content using different content attributes. In an implementation, stream segmentation is based on the IP addresses and streaming devices information. A stream group entropy is determined for each stream group.
In light of this description, Lonstein shows “group entropy” in col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses); 
References Lonstein and Pang show:
Regarding the claim limitations below:
“segmenting the content streamed into two or more groups, wherein segmentation uses characteristics of the content streamed which have a probabilistic utility in identifying credential sharing; generating a group entropy for each of the two or more groups for use in identifying credential sharing”
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A); 
References Lonstein and Pang show:
Regarding the claim limitations below:
“generating a group entropy for each of the two or more groups for use in identifying credential sharing;
determining a watch-time variability based on the total entropy and each group entropy for use in identifying credential sharing, wherein the watch-time variability measures the information gain when the two or more groups are disassociated as a result of segmentation using the characteristic; and”
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “variability measures the information gain when the two or more groups are disassociated as a result of segmentation using the characteristic”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, [0052]: the computer system 300 computes the following statistical measures to summarize the flow-level features for whole sessions: mean, standard deviation, minimum, maximum, 25th percentile, median (50th percentile), and 75.sup.th percentile. [0048]: For continuous quantification of user video engagement, the computer system 300 utilizes a continuous variable representing the fraction of video download completion. FIG. 5 is graph 500 that shows the cumulative distribution function (CDF) of video download completion according to an embodiment.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
References Lonstein and Pang show:
Regarding this claim limitation:
indicating a presence of credential sharing to limit activity by imposing restrictions on the account based on the watch-time variability and other fraud factors 
Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams. However, Lonstein does not show “imposing account restrictions”.
However, Danovitz shows “imposing account restrictions” at least in [0217]: At block 906, in response to the request, it is determined whether the user account has access to play the media content item. [0251]: As another example, a deletion policy may be based on a setting configured by a content provider and/or operator of an operator headend. In one embodiment, if conflicting deletion policies are specified by both of the content provider and a headend operator, then either the most restrictive or most liberal policy may be selected, depending on a particular implementation.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Danovitz, particularly see [0044], [0058], [0070]: associating user account or user profiles with multiple user devices, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system to manage storage and access to media content items across users' media devices, a cloud-based media content management system may enable a number of additional features that are not traditionally possible with standalone media devices. For example, a cloud-based media content management system as described herein may enable users to easily upgrade or replace media devices without losing access to previously recorded media content items, to concurrently record more media content items than there are physical tuners available to a user, to store recordings of more media content than a user has local storage to accommodate, and to automatically adjust recording start and end times to accommodate changes in program airing schedules, among other features as taught by Reference Danovitz (see at least in [0045]) so that the process of streaming content analytics can be made more efficient and effective. 

As per claim 3: Reference Lonstein, Danovitz and Pang shows:
wherein the account-stream characteristic uses streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of single household localization (Lonstein shows: col. 16, lines 21-25: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability. col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses).

As per claims 7, 14 and 19: Reference Lonstein, Danovitz and Pang shows:
the method comprising: 
obtaining, by a fraud detection unit, fraud detection factors related to the defined account including the watch-time variability (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams); and 
providing, by the fraud detection unit, an indication of account credential sharing to limit activity on the defined account (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams);
weighting each fraud factor and the watch-time variability based on probabilistic utility in identifying credential sharing (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams.
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

As per claim 9: Reference Lonstein, Danovitz and Pang shows:
normalizing the binned amount of content streamed by the total amount of content streamed to generate the viewing probability distribution col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams.
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

As per claims 10 and 20: Reference Lonstein, Danovitz and Pang shows:
wherein the characteristic uses a combination of streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of credential sharing (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams.
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

Claims 2, 5-6, 12-13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein; Wayne D. et al. (US 10,080,047), further in view of Pang; Jeffrey et al. (US 2015/0333986), (US 2017/0006314) Danovitz et al., and Hoffberg; Steven M. (US 2007/0087756)

As per claims 2 and 16: Reference Lonstein, Danovitz and Pang shows:
the method comprising: 
determining, by the watch-time variability unit, a total amount of content streamed in a defined analysis period (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above); 
determining, by the watch-time variability unit, an amount of content streamed in a defined time bin during a defined recurring interval for the defined analysis period (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above); and 
Regarding the claim limitations below:
“normalizing, by the watch-time variability unit, the amount of content streamed in each defined time bin by the total amount of content streamed to generate the viewing probability distribution.”
Reference Lonstein and Pang do not show “normalizing” in the claim above. However, Hoffberg shows “normalizing” at least in [0422]: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability…..normalizing the distribution function. 
Reference Lonstein/ Pang and Reference Hoffberg are analogous prior art to the claimed invention because the references perform streaming of content. Hoffberg see [0158], [0316], [0609]: video streams.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Hoffberg, particularly see [0422]: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability…..normalizing the distribution function, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that allows multifactorial economic optimization and more generally to optimization of communities of elements having conflicting requirements and overlapping resources as taught by Reference Hoffberg (see at least in [0002]) so that the process of streaming content can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein/ Pang in view of Reference Hoffberg, the results of the combination were predictable (MPEP 2143 A).

Regarding the claim limitations below:
“As per claims 5, 12 and 18: 
the method comprising: 
determining, by the watch-time variability unit, a weight for each group entropy; and 
subtracting, by the watch-time variability unit, each weighted group entropy from the account entropy to determine the watch-time variability.
As per claims 6 and 13: 
the method comprising: 
determining, by the watch-time variability unit, the weight based on a watch-time for the streams in each group divided by the total amount of watch-time for all streams.”
Lonstein, Danovitz and Pang do not show “weight”; however, Hoffberg shows “weights” at least in [0451]. 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Hoffberg, particularly see [0422]: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability…..normalizing the distribution function, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that allows multifactorial economic optimization and more generally to optimization of communities of elements having conflicting requirements and overlapping resources as taught by Reference Hoffberg (see at least in [0002]) so that the process of streaming content can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein/ Pang in view of Reference Hoffberg, the results of the combination were predictable (MPEP 2143 A).
Further, even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein; Wayne D. et al. (US 10,080,047), further in view of (US 2017/0006314) Danovitz et al.; Pang; Jeffrey et al. (US 2015/0333986), Hoffberg; Steven M. (US 2007/0087756), and Hegglin; Daniel M. et al. (US 2010/0131971).

As per claims 4, 11 and 17: Reference Lonstein, Danovitz and Pang shows:
the method comprising: 
identifying, by the watch-time variability unit, each streaming device which was used for streaming content using the account credential from the account and streaming data (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above); 
identifying, by the watch-time variability unit, each IP address which was used for streaming content using the account credential from the account and streaming data (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online.); 
determining, by the watch-time variability unit, relationships between the identified streaming devices and identified IP addresses (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online.); 
Regarding the claim limitations below:
“identifying, by the watch-time variability unit, clusters which have disconnected streaming devices and IP addresses”
References Lonstein, Pang, and Hoffberg do not explicitly show “disconnected streaming”. Reference Hegglin shows the above claim limitation at least in [0011]: the second service level is a predetermined service level provided by the cable modem termination system to suspect cable modems. 
Reference Lonstein/ Pang/ Hoffberg and Reference Hegglin are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Hegglin, particularly see [0011]: the second service level is a predetermined service level provided by the cable modem termination system to suspect cable modems, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that provides improved mechanisms for facilitating responses to attempts at theft of cable services, breaches of data security, and other security violations, while reducing the unintended negative consequences of such proposed mechanisms/solutions as taught by Reference Hegglin (see at least in [0013]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein/ Pang/ Hoffberg in view of Reference Hegglin, the results of the combination were predictable (MPEP 2143 A); and 
dividing, by the watch-time variability unit, the streams into the two or more groups based on the streams associated with the streaming devices in each cluster (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above. Col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers.).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-9 of applicants remarks that “The Office Action has taken the specification language has taken the language out of context and misapplied to the claims. The underlined language is a statement trying to explain the problem of penalizing unfairly when fraud detection is not done correctly. It has no relation as to whether the claims do penalize in case of fraud. In fact, the claims in fact state that penalty is imposed. For example, Claim 1 states “providing, by the watch-time variability unit, an indication of account password sharing to limit activity on the account.” (Emphasis Added). This is direct contradiction to the language in the Office Action which states “Detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts.” (Emphasis Added). However, to further progress prosecution, Claim 1 is amended to now recite “providing, by the watch-time variability unit, an indication of account password sharing to limit activity on the account by imposing account restrictions.” (Emphasis Added) This is clearly “penalizing”. Claim 1 is not a method of organizing human activity as stated in the rejection. Consequently. Claim 1 satisfies Step 2A, prong | and as stated in the MPEP “Tf the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis.”.” (see applicants remarks for more details).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see note above. The amendments made by applicants do not overcome the previously made rejection under 35 U.S.C. 101.
It appears applicants have misunderstood the claim grouping above in the 101 rejection under 35 U.S.C. 101, step 2A prong 1, which recites the following:
“These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by a user from a different location or device while using a streaming service and performing account or credential sharing (see specification [0002]). Detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
Here, the statement is not saying that illegal or fraudulent activity is NOT penalized. In fact, it is the opposite of what the applicants are asserting. The statement says: “detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by a user from a different location or device while using a streaming service and performing account or credential sharing (see specification [0002]). Detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts.” Here, the not penalizing in the sentence is referring to the activity that is legally performed. 

Applicant’s Argument #2
Applicants argue on page(s) 11-14 of applicants’ remarks are related to the prior art and the amended claims. 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.

Applicant’s Argument #3
Applicants argue on page(s) 12-13 of applicants remarks that “With respect to the "grouping, …. account credential sharing" element, the paragraph cited in the office action is not accurate. This paragraph states "In yet another embodiment, various data inputs (e.g., an online dis-inhibition effect) can be used to tailor or customize messages so viewers, credential sharer and/or streamers to increase, reduce or eliminate a certain action or result (e.g., reducing credential sharing or eliminating viewing or dissemination of protected content) as desired for a particular circumstance. In an embodiment, data from prior actions take and their effect, along with ping technology can be used to monitor and determine efficacy of each method." This is all about sending messages to reduce fraud. Lonstein does not teach this element.” (see applicants remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below:
grouping, by the watch-time variability unit, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility to indicate account credential sharing 
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring credential sharers or streamers. Lonstein is able to find “account credential sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
Further, to address applicants’ arguments about Lonstein "In yet another embodiment, various data inputs (e.g., an online dis-inhibition effect) can be used to tailor or customize messages so viewers, credential sharer and/or streamers to increase, reduce or eliminate a certain action or result (e.g., reducing credential sharing or eliminating viewing or dissemination of protected content) as desired for a particular circumstance. In an embodiment, data from prior actions take and their effect, along with ping technology can be used to monitor and determine efficacy of each method." Here again, applicants are firstly pointing to a different paragraph than the paragraph cited by the examiner. Secondly, the paragraph applicants are pointing to is still showing Lonstein’s ability to identify credential sharing and prevent it from happening. So, it is unclear why the cited paragraphs do not show the claimed invention.
Here, Lonstein is collecting user specific information. Further, Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses credential and user account association verification. This reads on the claim limitations argued above.

Applicant’s Argument #4
Applicants argue on page(s) 8-10 of applicants remarks that "generating, … two or more groups", Lonstein, as discussed, does not teach groups tied to account credential sharing. The cited paragraph describes matching stenographic elements in collected data, for example, based on the originally transmitted stenographic encoded messages. This is to find bad users and streamers. These are not equivalent. Moreover, as stated above, there is no predictable basis for generating a group entropy as Lonstein does not have this issue.” (see applicants remarks for more details). 
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitation:
“generating, ….;”
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
Here, Lonstein is collecting user specific information. Further, Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses credential and user account association verification. This reads on the claim limitations argued above.

Applicant’s Argument #5
Applicants argue on page(s) 12-13 of applicants remarks that the other claims 2-20 have similar issues as claim 1 and as such are also not shown by prior art (see applicants remarks for more details). 
Response to Argument #5
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please response to arguments # 2-6 for more details on why applicants’ arguments are not persuasive for claim 1. As such, applicants’ arguments are not persuasive for claims 2-20 as well for similar reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Yurcan, Bryan. How to stop fraud attacks on streaming services. Arkose Labs. Date: 07/09/2020. https://www.arkoselabs.com/blog/blocking-attacks-on-streaming-services-platforms-made-simple/ This reference discloses how attacks on streaming services include new fake account creation, account takeover, phishing, and spam. These attacks are on the rise as fraudsters are tapping into the opportunities presented by an overwhelming increase in the number of users accessing these services.
Foreign Reference:
(CN 110012322) An Y et al. This reference discloses obtaining preset first video networking service by a client based on first user information when receiving a verification success signaling. An audio and video sharing operation is received for the first video networking service. The first audio and video stream data is transmitted to a stream media server. The first video network service is turned-off when receiving a verification unsuccessful signaling. The first audio and video stream data is converted into second audio and video stream data conforming to a network protocol when the stream media server receives the first audio and video stream data. The second audio and video stream data is transmitted to a video network server. The video network server is configured to send the second audio and video stream data to a video network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624